Moran, J. This is a proceeding by mandamus to compel the respondent to sign a bill of exceptions in a certain cause heard before him as judge of the Superior Court of Cook County. A petition for mandarrms in the same matter was filed in this court at the October term, 1887, and, on consideration of the case as then presented, the writ was awarded. On appeal to the Supreme Court, the judgment of this court awarding the writ was reversed, for the reason that it did not appear that the case in which it was sought to have the bill of exceptions signed was pending in this court. Hawes v. People, 125 Ill. 560. The present petition shows that the case in which it is sought to have the bill of exceptions filed, is pending in this court on a writ of error, and therefore if, in other respects, a case for the issue of a mandamuses made out, it is on this petition asked in aid or furtherance of the appellate jurisdiction of this court. In all its other material features, the case now presented by the petition, answer and proofs, is substantially identical with the former case, in which this court awarded the writ. While the judgment in that case does not stand, the reasons and conclusions in the opinion then filed by Mr. Justice Bailey are satisfactory to the court upon the same questions now again presented, and a repetition here of the views then expressed would be a work of supererogation. The People v. Hawes, 25 Ill. App. 327. Hpon the grounds, and for the reasons in said opinion stated, we think the petitioner is entitled to the relief sought, and the peremptory writ of mandamus will be awarded commanding the respondent to sign and seal the bill of exceptions settled by him on or about the 17th day of October, 1887, and mentioned in the petition of relator filed therein. Mandamus cmarded.